Detailed Action
Summary
1. This office action is in response to the application filed on February 16, 2021. 
2. Applicant has canceled claims 2,4,13 and 17.
3. Applicant has added new claims 21-24.
4. Applicant has amended claims 1, 3, 8-12, 14, 16, 18 and 19. Claim 1 is amended herein to incorporate the allowable subject matter of claim 2 and claim 4, claim 11 is amended to incorporate the allowable subject matter of claim 13 and claim 16 is amended to incorporate the allowable subject matter of claim 17. 
Drawings
5. The drawings submitted on August 16, 2019 are acceptable.
Information Disclosure Statement
6. The information disclosure statement (IDS) submitted on 11/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Notice of Pre-AIA  or AIA  status
7. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
8. Applicant’s arguments, filed February 16, 2021 with respect to claim 1 have been fully considered. Since, claim 1 is amended per examiner’s amendment thereby claim rejection under U.S.C 102 has been withdrawn. 
EXAMINER’S AMENDMENT 
9. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 Authorization for this examiner’s amendment was given in an interview with Michael McComas 2/23/2021 (see interview summary). Therefore, the following claims are amended as follows:
Claim 1:
A circuit comprising:
a power supply voltage node configured to have a power supply voltage level;
a protection circuit comprising:
first and second n-type high electron mobility transistors (HEMTs) coupled in series between the power supply voltage node and a power supply reference [[node,]] node;
a voltage divider configured to output a first voltage having a voltage level based on the power supply voltage level; and
a third n-type HEMT configured to control a second voltage at a gate of one of the first or second n-type HEMTs based on the voltage level, the protection circuit thereby being configured to generate a first signal at a first node between the first and second n-type HEMTs,

generate the first signal having a second logical voltage level different from the first logical voltage level when the power supply voltage level is less than the threshold voltage level; and
a gate driver configured to
receive the first signal and a second signal,
when the first signal has the first logical voltage level, output a third signal based on the second signal, and
when the first signal has the second logical voltage level, output the third signal having a predetermined one of the first or second logical voltage levels.
Claim 5:
The circuit of claim [[4,]] 1, wherein the voltage divider comprises:
at least one first diode device coupled between the power supply voltage node and a voltage tap configured
to generate the first voltage; and
at least one second diode device coupled between the voltage tap and the power supply reference node.
Claim 7:
The circuit of claim [[4,]] 1, wherein
the voltage divider comprises a fourth n-type HEMT configured to bypass at least one series component
of the voltage divider, and

Allowable subject matter
10. Claims 1, 3, 5-12, 14-16 and 18-24 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “a protection circuit comprising: first and second n-type high electron mobility transistors (HEMTs) coupled in series between the power supply voltage node and a power supply reference node; a voltage divider configured to output a first voltage having a voltage level based on the power supply voltage level; and a third n-type HEMT configured to control a second voltage at a gate of one of the first or second n-type HEMTs based on the voltage level"

In re to claim 11, claim 11 the prior art fails to disclose or suggest the emboldened and italicized features recites “a voltage divider configured to generate a first voltage based on a first power supply voltage level on the first power supply voltage node; and a detection circuit comprising: a first enhancement-mode n-type high electron mobility transistor (HEMT) configured to control a second voltage on a first node responsive to the first voltage; and a second enhancement-mode n-type HEMT configured to generate a first signal responsive to the second voltage on the first node ”

In re to claim 16, claim 16 the prior art fails to disclose or suggest the emboldened and italicized features recites “wherein the receiving the first power supply voltage level comprises dividing the first power supply voltage level using a voltage divider to generate a first voltage, and the generating the first signal comprises: receiving the first voltage at a gate of a first n-type high electron mobility transistor (HEMT); and using the first n-type HEMT to control a second voltage at a gate of a second n-type HEMT.”
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 3, 5-10, 21 and 24,  claims 3,5-10,21 and 24 depend from claim 1, thus are also allowed for the same reasons provided above.
In re to claim 12, 14-15 and 22, claims 12, 14-15 and 22 depend from claim 11, thus are also allowed for the same reasons provided above.
In re to claim 18-20 and 23, claims 18-20 and 23 depend from claim 16, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/
Examiner, Art Unit 2839